 



Exhibit 10.2
     AGREEMENT effective as of July 1, 2004 between AVNET, INC., a New York
corporation with a principal place of business at 2211 South 47th Street,
Phoenix, Arizona 85034 (“Avnet”) and Steven C. Church, having an office at 2211
South 47th Street, Phoenix, Arizona 85034 (“Church”). This Agreement supersedes
and replaces a previous employment agreement between Avnet and Church dated as
of July 1, 2002.
W I T N E S S E T H
1. Employment, Salary, Benefits:
1.1 Employment. Avnet agrees to employ Church and Church agrees to accept
employment upon the terms and conditions hereinafter set forth.
1.2 Term. Church’s employment pursuant to this Agreement shall commence on
July 1, 2004 and subject to earlier termination as provided in Section 2 below,
shall continue for a period of one (1) year (until June 30, 2005, the “Initial
Term”). Unless Church provides Avnet written notice at least thirty (30) days
prior to the expiration of the Initial Term advising Avnet that Church does not
intend to renew the Agreement as hereinafter described, then after June 30, 2005
employment shall continue until terminated by either party provided, however,
that the party desiring to terminate the employment arrangement gives written
notice thereof to the other not less than one (1) year prior to the date of
actual termination of employment. By way of example, should Church desire not to
renew after the Initial Term, such notice would have to be given no later than
May 31, 2005. Thereafter (if not so terminated by Church at the end of the
Initial Term), by way of example, if either Avnet or Church should desire to
terminate the employment on August 15, 2006 such notice would have to be given
not later than August 15, 2005.
1.3 Duties. Church is hereby engaged in an executive capacity and shall perform
such duties for Avnet, or Avnet’s subsidiaries, divisions and operating units as
may be assigned to him from time to time by the Chief Executive Officer of
Avnet. Church is currently engaged as Senior Vice President and Director of
Organizational and Business Development. If Church is elected an officer or a
director of Avnet or any subsidiary or division thereof, he shall serve as such
without additional compensation.
1.4 Compensation. For all services to be rendered by Church and for all
covenants undertaken by him pursuant to the Agreement, Avnet shall pay and
Church shall accept such compensation (including base salary and incentive
compensation) as shall be agreed upon from time to time between Avnet and
Church. In the event Church’s employment hereunder is terminated by the one
(1) year notice provided for in Section 1.2 above and Avnet and Church fail to
agree upon compensation during all or any portion of the one (1) year notice
period prior to termination, then Church’s compensation (base salary and
incentive compensation) during such portion of the notice period shall be equal
to the cash compensation earned by Church during the four completed fiscal
quarters preceding the date on which notice is given. Upon such termination
(after a one-year notice) Church shall not be entitled to severance payments
under any Avnet severance plan. In the alternative event that at least 30 days
prior to the end of the Initial Term Church

 



--------------------------------------------------------------------------------



 



notifies Avnet that he intends not to renew as described in 1.2 above, Church
shall effective June 30, 2005 (the end of the Initial Term) revert to employee
at will status (with employment terminable at any time by either Avnet or
Church) and the provision in 1.2 above requiring a one-year notice shall not
apply; and upon a subsequent termination of employment, Church shall be entitled
if otherwise eligible to payments under any then-applicable Avnet severance
plan. Notwithstanding anything to the contrary, in the event Church’s employment
is terminated pursuant to 2.1, 2.2 or 2.3 below, then the one-year notice
provided in 1.2 above shall not be applicable and Church shall not be entitled
to any severance pay benefit.
1.5 Other Compensation on Termination. Upon termination of this Agreement,
Church shall be entitled to receive only such compensation as had accrued and
was unpaid to the effective date of termination. If the termination occurs other
than at the end of a fiscal year of Avnet, the compensation payable to Church
(including base salary and incentive compensation) shall bear the same ratio to
a full fiscal year’s remuneration as the number of days for which Church shall
be entitled to remuneration bears to 365 days.
1.6 Additional Benefits. In addition to the compensation described in Subsection
1.4, Church shall be entitled to vacation, insurance, retirement and other
benefits (except for severance pay benefit which the one-year termination notice
described above is intended to replace) as are afforded to personnel of Avnet’s
United States based operating units generally and which are in effect from time
to time. It is understood that Avnet does not by reason of this Agreement
obligate itself to provide any such benefits to such personnel. Church waives
and releases any claim he has to participate in the Avnet’s Executive Officers’
Supplemental Life Insurance and Retirement Benefits Program (the “Program”). In
consideration of Church’s waiver and release of benefits under the Program,
Avnet will provide to Church supplemental retirement and life insurance as
described in Exhibit A hereto, which is incorporated herein by reference.
2. Early Termination.
2.1 Church’s employment hereunder shall terminate, at Church’s option and upon a
thirty day written notice to Avnet, in the event that at any time during the
term hereof the Avnet’s current Chief Executive Officer, Roy Vallee vacates, for
any reason whatsoever, the position of Chief Executive Officer.
2.2 Death or Disability. Church’s employment hereunder shall terminate on the
date of Church’s death or upon Church suffering mental or physical injury,
illness or incapacity which renders him unable to perform his customary duties
hereunder on a full-time basis for a period of 365 substantially consecutive
days, on the 365th such day. The opinion of a medical doctor licensed to
practice in the State of Arizona (or such other state wherein Church then
resides) and having Board certification in his field of specialization or the
receipt of or entitlement of Church to disability benefits under any policy of
insurance provided or made available by Avnet or under Federal Social Security
laws, shall be conclusive evidence of such disability.

 



--------------------------------------------------------------------------------



 



2.3 Cause. Church’s employment hereunder may also be terminated by Avnet at any
time prior to the expiration of the term hereof without notice for cause,
including, but not limited to, Church’s gross misconduct, breach of any material
term of this Agreement, willful breach, habitual neglect or wanton disregard of
his duties, or conviction of any criminal act.
3. Competitive Employment:
3.1 Full time. Church shall devote his full time, best efforts, attention and
energies to the business and affairs of Avnet and shall not, during the term of
his employment, be engaged in any other activity which, in the sole judgment of
Avnet, will interfere with the performance of his duties hereunder.
3.2 Non-Competition. While employed by Avnet or any subsidiary, division or
operating unit of Avnet, Church shall not, without the written consent of the
Chief Executive Officer of Avnet, directly or indirectly (whether through his
spouse, child or parent, other legal entity or otherwise): own, manage, operate,
join, control, participate in, invest in, or otherwise be connected with, in any
manner, whether as an officer, director, employee, partner, investor,
shareholder, consultant, lender or otherwise, any business entity which is
engaged in, or is in any way related to or competitive with the business of
Avnet, provided, however, notwithstanding the foregoing Church shall not be
prohibited from owning, directly or indirectly, up to 5% of the outstanding
equity interests of any company or entity the stock or other equity interests of
which is publicly traded on a national securities exchange or on the NASDAQ
over-the-counter market.
3.3 Non-Solicitation. Church further agrees that he will not, at any time while
employed by Avnet or any subsidiary, division or operating unit of Avnet and for
a period of one year after the termination of employment with Avnet, without the
written consent of an officer authorized to act in the matter by the Board of
Directors of Avnet, directly or indirectly, on Church’s behalf or on behalf of
any person or entity, induce or attempt to induce any employee of Avnet or any
subsidiary or affiliate of Avnet (collectively the “Avnet Group”) or any
individual who was an employee of the Avnet Group during the one (1) year prior
to the date of such inducement, to leave the employ of the Avnet Group or to
become employed by any person other than members of the Avnet Group or offer or
provide employment to any such employee.
4. Definitions:
     The words and phrases set forth below shall have the meanings as indicated:
4.1 Confidential Information. That confidential business information of Avnet,
whether or not discovered, developed, or known by Church as a consequence of his
employment with Avnet. Without limiting the generality of the foregoing,
Confidential Information shall include information concerning customer identity,
needs, buying practices and patterns, sales and management techniques, employee
effectiveness and compensation

 



--------------------------------------------------------------------------------



 



information, supply and inventory techniques, manufacturing processes and
techniques, product design and configuration, market strategies, profit and loss
information, sources of supply, product cost, gross margins, credit and other
sales terms and conditions. Confidential Information shall also include, but not
be limited to, information contained in Avnet’s manuals, memoranda, price lists,
computer programs (such as inventory control, billing, collection, etc.) and
records, whether or not designated, legended or otherwise identified by Avnet as
Confidential Information.
4.2 Developments. Those inventions, discoveries, improvements, advances,
methods, practices and techniques, concepts and ideas, whether or not
patentabIe, relating to Avnet’s present and prospective activities and products.
5. Developments, Confidential Information and Related Materials:
5.1 Assignment of Developments. Any and all Developments developed by Church
(acting alone or in conjunction with others) during the period of Church’s
employment hereunder shall be conclusively presumed to have been created for or
on behalf of Avnet (or Avnet’s subsidiary or affiliate for which Church is
working) as part of Church’s obligations to Avnet hereunder. Such Developments
shall be the property of and belong to Avnet (or Avnet’s subsidiary or affiliate
for which Church is working) without the payment of consideration therefor in
addition to Church’s compensation hereunder, and Church hereby transfers,
assigns and conveys all of Church’s right, title and interest in any such
Developments to Avnet (or Avnet’s subsidiary or affiliate for which Church is
working) and agrees to execute and deliver any documents that Avnet deems
necessary to effect such transfer on the demand of Avnet.
5.2 Restrictions on Use and Disclosure. Church agrees not to use or disclose at
any time after the date hereof, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Avnet, any
Confidential Information which is or was obtained or acquired by Church while in
the employ of Avnet or any subsidiary or affiliate of Avnet, provided, however,
that this provision shall not preclude Church from (i) the use or disclosure of
such information which presently is known generally to the public or which
subsequently comes into the public domain, other than by way of disclosure in
violation of this Agreement or in any other unauthorized fashion, or
(ii) disclosure of such information required by law or court order, provided
that prior to such disclosure required by law or court order Church will have
given Avnet three (3) business days’ written notice (or, if disclosure is
required to be made in less than three (3) business days, then such notice shall
be given as promptly as practicable after determination that disclosure may be
required) of the nature of the law or order requiring disclosure and the
disclosure to be made in accordance therewith.
5.3 Return of Documents. Upon termination of Church’s employment with Avnet,
Church shall forthwith deliver to the Chief Executive Officer of Avnet all
documents, customer lists and related documents, price and procedure manuals and
guides, catalogs, records, notebooks and similar repositories of or containing
Confidential Information

 



--------------------------------------------------------------------------------



 



and/or Developments, including all copies then in his possession or control
whether prepared by him or others.
6. Miscellaneous:
6.1 Consent to Arbitration. Except for the equitable relief provisions set forth
in Section 6.2 below, Avnet and Church agree to arbitrate any controversy or
claim arising out of this Agreement or otherwise relating to Church’s employment
or the termination of employment or this Agreement, in accordance with the
provisions of the Mutual Agreement to Arbitrate Claims, a copy of which is
annexed hereto as Exhibit B.
6.2 Equitable Relief. Church acknowledges that any material breach of any of the
provisions of Sections 3 and/or 5 would entail irreparable injury to Avnet’s
goodwill and jeopardize Avnet’s competitive position in the marketplace or
Confidential Information, or both, and that in addition to Avnet’s other
remedies, Church consents and Avnet shall be entitled, as a matter of right, to
an injunction issued by any court of competent jurisdiction restraining any
breach of Church and/or those with whom Church is acting in concert and to other
equitable relief to prevent any such actual, intended or likely breach.
6.3 Survival. The provisions of Sections 3.2, 3.3, 4, 5, and 6 shall survive the
termination of Church’s employment hereunder.
6.4 Interpretation. If any court of competent jurisdiction or duly constituted
arbitration panel shall refuse to enforce any or all of the provisions hereof
because they are more extensive (whether as to geographic scope, duration,
activity, subject or otherwise) than is reasonable, it is expressly understood
and agreed that such provisions shall not be void, but that for the purpose of
such proceedings and in such jurisdiction, the restrictions contained herein
shall be deemed reduced or limited to the extent necessary to permit enforcement
of such provisions.
6.5 Succession. This Agreement shall extend to and be binding upon Church, his
legal representatives, heirs and distributees and upon Avnet, its successors and
assigns.
6.6 Entire Agreement. This Agreement and the Exhibits hereto contain the entire
agreement of the parties with respect to their subject matter and no waiver,
modification or change of any provisions hereof shall be valid unless in writing
and signed by the parties against whom such claimed waiver, modification or
change is sought to be enforced.
6.7 Waiver of Breach. The waiver of any breach of any term or condition of this
Agreement shall not be deemed to constitute a waiver of any other term or
condition of this Agreement.
6.8 Notices. All notices pursuant to this Agreement shall be in writing and
shall be given by registered or certified mail, or the equivalent, return
receipt requested, addressed

 



--------------------------------------------------------------------------------



 



to the parties hereto at the addresses set forth above, or to such address as
may hereafter be specified by notice in writing in the same manner by any party
or parties.

6.9   Headings. Except for the headings in Section 4, the headings of the
sections and subsections are inserted for convenience only and shall not be
deemed to constitute a part hereof or to affect the meaning thereof.

IN WITNESS WHEREOF, parties have executed this Agreement effective as of the day
and year first above written.

                  AVNET, INC.    
 
           
 
  By   /s/ Roy Vallee
 
   
 
           
 
  Title   Chief Executive Officer    
 
           
 
                /s/ Steven C. Church                   STEVEN C. CHURCH    

 



--------------------------------------------------------------------------------



 



Exhibit A
Steven C. Church
Supplemental Life Insurance and Retirement Benefits
Supplemental Life Insurance
In the event of Church’s death while actively employed by Avnet as an Officer, a
death benefit will be paid to his designated beneficiary. The death benefit will
be based upon the Church’s Death Benefit Earnings (as defined herein). In order
to fund such death benefit payments and/or other retirement or disability
payments to Church or his designated beneficiary, Avnet may purchase a life
insurance contract on Church’s life and, if it does, will pay all premiums,
interest and surcharges on said contract. As required by law, Church will be
taxed on the “economic benefit” of such insurance coverage each year by way of
imputed income being added to Church’s taxable compensation based on the P.S. 58
cost as indicated on the IRS provided table or the insurance carrier’s term
insurance table (“Imputed Income”).
Avnet will retain all the rights of ownership on any policies of insurance it
elects to take on Church’s life including the right to borrow against that
portion of the cash values attributable to the premiums paid by Avnet. Avnet has
the right to require Church to assist in applying for the insurance policy(ies),
including requiring Church to submit to a physical examination. Failure by
Church to assist the Company in obtaining such life insurance may result in
Church’s forfeiting his benefits pursuant to this Exhibit.
Any dividends on such insurance policies may be used by Avnet to purchase
additional paid-up insurance on Church’s life.
Death Benefit Amount
In the event of Church’s death while actively employed by Avnet as an Officer,
Avnet will take whatever action is necessary to ensure that the proceeds of the
policy(ies) payable to Church’s designated beneficiary will be equal to two
times the amount of Church’s Death Benefit Earnings (as defined below). The
balance, if any, of the proceeds payable under the policy(ies) shall be paid to
Avnet.
Death Benefit Earnings shall mean the total of Church’s base pay and cash
incentive compensation for the full Avnet fiscal year ending on the day of or
preceding Church’s death. For example, the Death Benefit Earnings used to
calculate the death benefit should Church die during (but before the last day
of) Avnet’s fiscal year ending in 2005 (July 4, 2004 — July 2, 2005) is the
total of his base pay and cash incentive earned (accrued not paid) during
Avnet’s fiscal year ending on July 3, 2004.
Termination of Employment
Upon termination of employment, life insurance coverage will cease and Church
will not

 



--------------------------------------------------------------------------------



 



have an option to purchase the life insurance policy(ies) which Avnet may have
obtained on his life. Accordingly, if Church dies after termination of
employment with Avnet, there will not be any supplemental life insurance payment
upon his death.
Supplemental Retirement and Disability Benefits
If at the time of termination Church has at least 25 years of service with Avnet
and has served as an Executive Officer for at least 10 years, the annual pension
benefit payable at age 65 will equal the maximum benefit of 36% of Covered
Compensation regardless of age.
Covered Compensation
The amount of retirement benefits will be based upon Church’s Covered
Compensation as of his termination of employment with Avnet. Covered
Compensation is equal to Church’s Eligible Compensation for Avnet’s fiscal years
1999 and 2000. Eligible Compensation is the sum of base pay plus cash incentive
earned (accrued not paid) during the fiscal year.
Years of Service
A Year of Service is credited to Church for each full year that he has worked
for Avnet (based on his anniversary date of hire).
Normal Retirement Benefits
Church will be entitled to receive a monthly pension payment commencing on the
first of the month coincident with or next following his attainment of age 65 or
termination of employment, whichever is later. These payments will be for
10 years (120 monthly payments). In the event Church should die after
termination of employment (at which time the life insurance coverage will cease)
and before receiving all 120 monthly benefit payments, the remaining monthly
payments (or all of the 120 monthly payments should he or she die before
retirement payments begin) will be paid to Church’s designated beneficiary.
However, no pension payments will be made to a beneficiary if Church dies before
terminating employment with Avnet, because the supplemental life insurance will
be paid as the death benefit.
The annual benefit (to be paid in 12 equal monthly installments at the beginning
of each month) payable at age 65 will be determined by the following formula:

 



--------------------------------------------------------------------------------



 



     
*Age + Years of Service at termination X 36% of Covered Compensation 
 
80
   

*Age + years of service ÷ 80 cannot exceed 1 (one)
For example, if Church had at least 5 years of service as an Officer at an age
55 and had 20 Years of Service on the date he terminated employment with Avnet
he would receive a benefit commencing at age 65 equal to 33.75% of Covered
Compensation (age 55 + 20 Years of Service = 75 + 80 X 36% = 33.75%).
Early Retirement Benefits
Church will be entitled to receive a monthly pension payment commencing on the
first of the month coincident with, or any month following, his termination of
employment after attainment of age 60. These payments will be for 10 years
(120 monthly payments). In the event Church should die after termination of
employment and before receiving all 120 monthly benefit payments, the remaining
monthly payments (or all of the 120 monthly payments should he die before
retirement payments begin) will be paid to the Church’s designated beneficiary.
(As mentioned above, the life insurance coverage will cease upon Church’s
termination of employment.) The annual benefit payable under the Early
Retirement option will be equal to a percentage of the Normal Retirement
Benefit; such percentage will be based upon Church’s age at the time he elects
to receive an Early Retirement Benefit. The percentage will be equal to 100%
less 0.25% for each month (3.00% per year) below age 65 that the Participant
elects to begin receiving pension benefits. By way of example, a selected list
of percentages is as follows:

          Age at Commencement   % of Normal of Benefit   Retirement Payments  
Benefit
60
    85.00 %
61
    88.00 %
61 years 5 months
    89.25 %
62
    91.00 %
63
    94.00 %
63 years 9 months
    96.25 %
64
    97.00 %
65
    100.00 %

For example, if Church terminated employment with Avnet at age 58 and upon
reaching age 62 1/2 he elected to begin receiving benefits, the benefit to be
paid in this example is 92.5% (30 months prior to age 65 X 0.25% = 7.5%; 100% -
7.5% = 92.5%) of his or her Normal Retirement Benefit.
Lump Sum Options

 



--------------------------------------------------------------------------------



 



If Church has terminated employment with Avnet and is currently receiving
pension benefit payments, or has elected to defer such payments, he will have
the option to receive a lump sum payment at any time after attaining age 70.
Church may elect to initially receive monthly payments and to receive the
present value of any remaining payments in a lump sum at any time after
attaining age 70. A lump sum election must be made at least one year before
Church’s retirement date and, once made, the election is irrevocable. Such lump
sum payments will be equal to the present value of the remaining payments due to
Church using a 7% annual discount rate.
Distribution of Retirement Benefits
Church will be entitled to receive his Normal Retirement or Early Retirement
pension payments, as applicable, effective as of the first day of the month
following his Normal Retirement or Early Retirement date. However, the actual
payment will not be made until Church makes a written request to the Company,
and the Company approves the distribution. If this request occurs after Church’s
Normal Retirement date, Church may elect to receive retroactive payments, with
interest at a 7% annual rate.
Disability Benefit
If Church (1) satisfies the disability eligibility requirements set forth in the
Avnet Pension Plan; (2) terminates employment because of such disability;
(3) has not waived the right to receive the supplemental disability benefit;
(4) has not elected the supplemental retirement benefit or the supplemental
early retirement benefit; and (5) has filed for disability under any other Avnet
Pension Plan or other Avnet sponsored disability plan, he will be entitled to an
annual supplemental disability benefit equal to 13% of Church’s Death Benefit
Earnings.
Such supplemental disability benefit shall be paid by Avnet in 120 equal and
consecutive monthly installments commencing on the first day of the month
following the month Church satisfies the disability eligibility requirements set
forth in the Avnet Pension Plan. If Church receives the disability benefit
described above, he will no longer be eligible to receive the supplemental
retirement benefits described above and the life insurance coverage described
above will cease. In the event Church should die after becoming eligible for
disability benefits (at which time the life insurance coverage will cease) and
before receiving all 120 monthly benefit payments, the remaining monthly
payments will be paid to the Church’s designated beneficiary.
Normal Retirement, Early Retirement, or Disability Benefit Guarantees
If Church should die after termination of employment with Avnet, any unpaid
installments with respect to Church’s benefit shall continue to be paid in
monthly installments to such person or entity that Church will have designated,
in writing and delivered to Avnet, or if no such designation is in effect upon
Church’s death, to his or her spouse or estate (in that order).

 



--------------------------------------------------------------------------------



 



None of the benefits provided under this Exhibit are assignable, except as may
be specifically required by law.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
MUTUAL AGREEMENT TO ARBITRATE CLAIMS
     I recognize that differences may arise between Avnet, Inc. (“the Company”)
and me during or following my employment with Avnet, and that those differences
may or may not be related to my employment. I understand and agree that by
entering into this Agreement to Arbitrate Claims (“Agreement”). I anticipate
gaining the benefits of a speedy, impartial dispute-resolution procedure.
     Except as provided in this Agreement, the Federal Arbitration Act shall
govern the interpretation, enforcement and all proceedings pursuant to this
Agreement. To the extent that the Federal Arbitration Act is inapplicable,
applicable state law pertaining to agreements to arbitrate shall apply.
     I understand that any reference in this Agreement to Avnet will be a
reference also to all divisions, subsidiaries and affiliates of Avnet.
Additionally, except as otherwise provided herein, any reference to Avnet shall
also include all benefit plans; the benefit plans’ sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.
CLAIMS COVERED BY THE AGREEMENT
     Avnet and I mutually consent to the resolution by arbitration of all claims
or controversies (“claims”), whether or not arising out of my employment (or its
termination), that Avnet may have against me or that I may have against Avnet or
against its officers, directors, employees or agents in their capacity as such
or otherwise. The claims covered by this Agreement include, but are not limited
to, claims for wages or other compensation due; claims for breach of any
contract or covenant (express or implied); tort claims; claims for
discrimination and harassment (including, but not limited to, race, sex, sexual
orientation, religion, national origin, age, marital status, medical condition,
handicap or disability); claims for benefits (except where an employee benefit
or pension plan specifies that its claims procedure shall culminate in an
arbitration procedure different from this one); and claims for violation of any
federal, state, or other governmental law, statute, regulation, or ordinance,
except claims excluded in the section entitled “Claims Not Covered by the
Agreement.”
     Except as otherwise provided in this Agreement, both Avnet and I agree that
neither of us shall initiate nor prosecute any lawsuit or administrative action
(other than an administrative charge of discrimination) in any way related to
any claim covered by this Agreement.
CLAIMS NOT COVERED BY THE AGREEMENT
     Claims I may have for workers’ compensation or unemployment compensation
benefits are not covered by this Agreement.

 



--------------------------------------------------------------------------------



 



     Also not covered are claims by Avnet for injunctive and/or other equitable
relief including, but not limited to, claims for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which I
understand and agree that Avnet may seek and obtain relief from a court of
competent jurisdiction.
REQUIRED NOTICE OF ALL CLAIMS AND STATUTE OF LIMITATIONS
     Avnet and I agree that the aggrieved party must give written notice of any
claim to the other party within one (1) year of the date the aggrieved party
first has knowledge of the event giving rise to the claim; otherwise the claim
shall be void and deemed waived even if there is a federal or state statute of
limitations which would have given more time to pursue the claim.
     Written notice to Avnet, or its officers, directors, employees or agents,
shall be sent to its President at Avnet’s then-current address. I will be given
written notice at the last address recorded in my personnel file.
     The written notice shall identify and describe the nature of all claims
asserted and the facts upon which such claims are based. The notice shall be
sent to the other party by certified or registered mail, return receipt
requested.
DISCOVERY
     Each party shall have the right to take the deposition of one individual
and any expert witness designated by another party. Each party also shall have
the right to propound requests for production of documents to any party.
Additional discovery may be had only where the panel of arbitrators selected
pursuant to this Agreement so orders, upon a showing of substantial need.
     At least thirty (30) days before the arbitration, the parties must exchange
lists of witnesses, including any expert, and copies of all exhibits intended to
be used at the arbitration.
SUBPOENAS
     Each party shall have the right to subpoena witnesses and documents for the
arbitration.
ARBITRATION PROCEDURES
     Avnet and I agree that, except as provided in this Agreement, any
arbitration shall be in accordance with the then-current Model Employment
Arbitration Procedures of the American Arbitration Association (“AAA”) before a
panel of three arbitrators who are licensed to practice law in the state where
the arbitration is to take place (“the Panel”).

 



--------------------------------------------------------------------------------



 



The arbitration shall take place in or near the city in which I am or was last
employed by Avnet.
     The Panel shall apply the substantive law (and the law of remedies, if
applicable) of the state in which the claim arose, or federal law, or both, as
applicable to the claim(s) asserted: The Federal Rules of Evidence shall apply.
The Panel, and not any federal, state, or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to any claim that all or any part of this Agreement is void or voidable.
The Panel shall render an award and opinion in the form typically rendered in
labor arbitrations. The arbitration shall be final and binding upon the parties.
     The Panel shall have jurisdiction to hear and rule on pre-hearing disputes
and is authorized to hold pre-hearing conferences by telephone or in person, as
the Panel deems necessary. The Panel shall have the authority to entertain a
motion to dismiss and/or a motion for summary judgment by any party and shall
apply the standards governing such motions under the Federal Rules of Civil
Procedure.
     Either party, at its expense, may arrange for and pay the cost of a court
reporter to provide a stenographic record of proceedings.
ARBITRATION FEES AND COSTS
     Avnet and I shall equally share the fees and costs of the Panel. Each party
shall pay for its own costs and attorneys’ fees, if any. However, if any party
prevails on a statutory claim that affords the prevailing party attorneys’ fees,
or if there is a written agreement providing for fees, the Panel may award
reasonable fees to the prevailing party.
INTERSTATE COMMERCE
     I understand and agree that Avnet is engaged in transactions involving
interstate commerce and that my employment involves such commerce.
REQUIREMENTS FOR MODIFICATION OR REVOCATION
     This Agreement to arbitrate shall survive the termination of my employment.
It can only be revoked or modified by a writing signed by me and an officer of
Avnet, which specifically states an intent to revoke or modify this Agreement.
SOLE AND ENTIRE AGREEMENT
     This is the complete agreement of the parties on the subject of arbitration
of disputes, except for any arbitration agreement in connection with any pension
or benefit plan. This Agreement supersedes any prior or contemporaneous oral or
written understanding on the subject. No party is relying on any
representations, oral or written, on the subject of the

 



--------------------------------------------------------------------------------



 



effect, enforceability or meaning of this Agreement, except as specifically set
forth in this Agreement.
CONSTRUCTION
     If any provision of this Agreement is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of the Agreement.
CONSIDERATION
     The promises by Avnet and by me to arbitrate differences, rather than
litigate them before courts or other bodies, provide consideration for each
other.
NOT AN EMPLOYMENT AGREEMENT
     This Agreement is not, and shall not be construed to create, any contract
of employment, express or implied. Nor does this Agreement in any way alter the
“at-will” status of my employment.
VOLUNTARY AGREEMENT
     I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I UNDERSTAND
ITS TERMS, THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN AVNET AND ME RELATING
TO THE SUBJENS COVERED IN THE AGREEMENT ARE CONTAINED IN IT, AND THAT I HAVE
ENTERED INTO THE AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR
REPRESENTATIONS BY AVNET OTHER THAN THOSE CONTAINED IN THIS AGREEMENT ITSELF.
     I UNDERSTAND THAT BY SIGNING THIS AGREEMENT I AM GIVING UP MY RIGHT TO A
JURY TRIAL.

 



--------------------------------------------------------------------------------



 



I FURTHER ACKNOWLEDGE THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISH TO DO SO.

                  STEVEN C. CHURCH       AVNET, INC.    
 
               
/s/ Steven C. Church
 
      By   /s/ Roy Vallee
 
   
 
               
 
      Its   Chief Executive Officer    
 
               
 
                July 24, 2004       July 29, 2004                   Date      
Date    

 